     Case 1:19-cv-01803-DAD-SKO Document 15 Filed 02/23/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   LEO EVANS,                                          No. 1:19-cv-01803-DAD-SKO
12                      Plaintiff,
13          v.                                           ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND DISMISSING
14   MADERA POLICE DEPARTMENT, et                        ACTION
     al.,
15                                                       (Doc. No. 14)
                        Defendants.
16

17

18          Plaintiff Leo Evans is a state prisoner proceeding pro se and in forma pauperis in this civil

19   rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302 .

21          On March 3, 2020, the assigned magistrate judge screened plaintiff’s complaint pursuant

22   to 28 U.S.C. § 1915A and determined that it failed to state a cognizable claim for relief. (Doc.

23   No. 8.) Plaintiff was granted leave to file a first amended complaint attempting to cure the

24   deficiencies identified by the magistrate judge within twenty-one (21) days after service of that

25   screening order. (Id. at 9–10.) Plaintiff was warned that his failure to file a first amended

26   complaint in compliance with the screening order would result in a recommendation that this

27   action be dismissed for failure to state a claim. (Id. at 10.) Plaintiff failed to file a first amended

28   complaint or otherwise respond to the court’s screening order. Accordingly, on July 1, 2020, the
                                                        1
     Case 1:19-cv-01803-DAD-SKO Document 15 Filed 02/23/21 Page 2 of 3


 1   magistrate judge issued an order to show cause why this action should not be dismissed for failure

 2   to comply with a court order. (Doc. No. 10.) Plaintiff responded to the order to show cause and

 3   requested an extension of time to file an amended complaint, which the court granted, setting a

 4   deadline of October 14, 2020 for plaintiff to file his amended complaint or a notice of voluntary

 5   dismissal of this action. (Doc. Nos. 10, 12.) To date, plaintiff has not filed an amended

 6   complaint, a notice of voluntary dismissal, or a request for an extension of time in which to do so.

 7           Accordingly, on October 28, 2020, the magistrate judge issued a second order to show

 8   cause why this action should not be dismissed for failure to comply with a court order and failure

 9   to prosecute this action. (Doc. No. 13.) Plaintiff did not respond to that order to show cause or

10   otherwise communicate with the court. A copy of that order was served on plaintiff at his address

11   of record and returned to the court as “Undeliverable, Inmate Refused” on November 5, 2020.

12   Plaintiff was required by Local Rule 183 to file a notice of change of address with this court

13   within sixty-three days of November 5, 2020, and he did not do so.

14           On January 14, 2021, the magistrate judge issued findings and recommendations

15   recommending that this action be dismissed due to plaintiff’s failure to obey court orders and

16   failure to prosecute this action. (Doc. No. 14.) The pending findings and recommendations were

17   served on plaintiff and contained notice that any objections thereto were to be filed within twenty-

18   one (21) days after service. (Id. at 2–3.) On January 27, 2021, those findings and

19   recommendations were also returned to the court, this time as “Undeliverable, Insufficient

20   Address.” To date, no objections to the findings and recommendations have been filed, and the
21   time in which to do so has now passed.

22           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

23   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

24   findings and recommendations are supported by the record and by proper analysis.

25           Accordingly,

26           1.     The findings and recommendations issued on January 14, 2021 (Doc No. 14) are
27                  adopted in full;

28   /////
                                                      2
     Case 1:19-cv-01803-DAD-SKO Document 15 Filed 02/23/21 Page 3 of 3


 1         2.    This action is dismissed due to plaintiff’s failure to obey court orders and failure to

 2               prosecute this action; and

 3         3.    The Clerk of the Court is directed to close this case.

 4   IT IS SO ORDERED.
 5
        Dated:   February 22, 2021
 6                                                     UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   3
